Citation Nr: 1503407	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-40 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


ISSUES

1.  Entitlement to service connection for a right foot condition, claimed as frostbite residuals.

2.  Entitlement to an evaluation in excess of 10 percent for a lumbar spine disability.

3.  Entitlement to an evaluation in excess of 30 percent for sinusitis with rhinitis and headaches.

4.  Entitlement to a compensable evaluation for hypertension for the period prior to January 25, 2012, and to an evaluation in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia.

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the VA Central Office (VACO) in Washington, DC.  A transcript of the proceeding has been associated with the claims file.  

In December 2011, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

A September 2012 rating decision granted the Veteran's claims for service connection for rhinitis and headaches (and included those disabilities with the sinusitis rating), and granted the claim for service connection for a left foot disability.  Therefore, as the full benefit sought on appeal has been granted, these service connection matters are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The September 2012 rating decision also granted a higher 10 percent rating for the Veteran's hypertension, effective January 25, 2012.  Also, it granted a higher 30 percent rating for the Veteran's sinusitis with rhinitis and headaches, effective November 1, 2006.  As these increases did not constitute grants of the full benefits sought on appeal, these matters remain before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

With regard to the claim for a TDIU rating, the Board has found this issue is inferred as the Veteran reported to the September 2007 VA examiner that he was unable to work due to his back disability, and because his claim for a higher initial rating for his lumbar spine disability is on appeal herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board has not only reviewed the Veteran's physical claims file, but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

The issues of entitlement to a compensable evaluation for erectile dysfunction, and to whether new and material evidence was submitted to reopen a previously denied claim for service connection for a right ankle disability, have been raised by the record, but have not adjudicated by the Agency of Original Jurisdiction (AOJ).  See Board hearing Transcript at 15; Appellate Brief, November 2014.  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to service connection for a right foot condition, claimed as frostbite residuals.  He also seeks higher initial ratings for his lumbar spine disability (10 percent), sinusitis with rhinitis and headaches (30 percent), and hypertension (noncompensable prior to January 25, 2012, and 10 percent thereafter).

In December 2011, the Board remanded the Veteran's claims so that, among other things, copies of all of his Tricare treatment records from Winn ACH dated since July 2007 could be associated with the claims file.  The Board acknowledges that the directive asked that those records dated "from" July 2007 be associated with the claims file, as there are virtually no treatment records in the claims file dated since June 2007.  Subsequently, only the Veteran's July 2007 Tricare records were obtained.  Therefore, these matters should be remanded so that all of the Veteran's Tricare treatment records from Winn ACH dated from July 2007 to present may be associated with the claims file.

With regard to the Veteran's right foot claim (frostbite residuals), the Board remanded the claim in December 2011 in part for a VA examination.  Subsequently, a February 2012 VA examination was performed, but it appears to have only addressed the Veteran's left foot condition, except it was noted that the Veteran had mild degenerative arthritis on his right foot.  Therefore, this matter should also be remanded for a new VA examination to address the current nature and etiology of any right foot condition.

With regard to the Veteran's claim for a higher initial rating for his lumbar spine disability, the Board remanded that claim in December 2011 so that the Veteran could be afforded a new VA examination to address the current severity of the disability.  The Veteran was subsequently afforded a February 2012 VA examination.  The Board acknowledges that the Veteran's representative has questioned the fact that the Veteran's limitation of flexion on range of motion testing was noted as greater on examination in February 2012 (to 90 degrees or greater) than on examination in September 2007 (to 74 degrees), albeit the February 2012 VA examiner did take into account that the Veteran reported that during flare-ups, he could barely bend over.  The Board notes, however, that the February 2012 VA examiner did not describe any reduced range of flexion during flare-ups in terms of additional degrees of limitation of motion.  For this reason, the Board does find that this matter should be remanded for a new VA examination to address the current severity of the Veteran's lumbar spine disability, including to address, to the extent feasible, any additional limitation of motion during flare-ups.

With regard to the inferred claim for a TDIU rating, by way of background, the Veteran reported to the September 2007 VA examiner that he had not worked for one year since service due to his back condition.  The Veteran reported in June 2010 (see Tricare record) that he had not worked for only one month.  At the March 2011 Board hearing, the Veteran reported that he was employed.  The Board will defer a decision on the TDIU claim as inextricably intertwined with the rating matters being remanded herein.  On remand, however, the RO should provide the Veteran with a VCAA notice, obtain clarification from the Veteran as to his periods of unemployment, and request that a Form 21-8940 be completed.  Also, the new VA examination for the Veteran's lumbar spine disability should address, to the extent feasible, the effect of the his lumbar spine disability on his occupational functioning for whatever period the Veteran will clarify that he is seeking a TDIU rating.

With regard to the Veteran's higher initial rating claim for his hypertension, he was afforded a new VA examination in February 2012 pursuant to the Board's December 2011 remand directive.  The Board acknowledges that the Veteran's representative has argued that the examination was inadequate because no EKG was performed.  The Board notes, however, that no EKG is indicated in order to rate the Veteran's hypertension (see DC 7101).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the paper or electronic claims file all of the Veteran's Tricare treatment records dated from July 2007 to present.

2.  Provide the Veteran with a VCAA notice relating to his inferred claim for a TDIU rating.  

Also, ask the Veteran to clarify his periods of unemployment since his discharge.  To that end, also ask him to complete a Form 21-8940.

3.  After the above development has been completed, schedule the Veteran for a new VA examination to determine the current nature and the etiology of any right foot condition (claimed as frostbite residuals).  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete claims folder must be provided to the examiner for review in conjunction with the examination, and the examiner must note that the claims folder has been reviewed.  The examiner should indicate whether it is "at least as likely as not" (50-50 probability) that any right foot condition found on examination had its onset during the Veteran's service or are otherwise related to his active service.

The examiner should also be asked to specifically address the following findings noted by the September 2007 and February 2012 VA examiners: 1) mild hallux valgus of the right foot, 2) mild degenerative changes in the right great toe (per x-ray), and 3) degenerative arthritis.  The examiner should also address any other disability identified on examination.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4.  After the above development in paragraphs (1) and (2) has been completed, afford the Veteran a new VA examination to address the current severity of his lumbar spine disability.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, including x-rays, and all clinical findings should be reported in detail.  A complete rationale for any opinions expressed should be provided.

The examiner should note the Veteran's ranges of motion for his lumbar spine.  The examiner should also comment as to whether the Veteran's back exhibits weakened movement, excess fatigability, incoordination, or pain on use attributable to his service-connected disability (if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to these symptoms).

The examiner should also discuss whether pain significantly limits functional ability during flare-ups or with repetitive use, and if so, such limitation should be noted in terms of the degree of additional range of motion loss due to pain on use or during flare-ups.  Please emphasize that the VA examiner should address, to the extent feasible, the additional limitation of motion during flare-ups when he can barely bend over as reported to the February 2012 VA examiner.  If this is not feasible, the examiner should explain why.

The examiner should specifically address whether the Veteran's back disability is manifested by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any associated neurological abnormalities (including, but not limited to, bowel or bladder impairment) as a result of his lumbar strain disability.  

The examiner should also provide information concerning the functional impairment resulting from the Veteran's lumbar spine disability that may affect his ability to function and perform tasks in a worklike setting.  In that regard, the examiner should inquire when the Veteran resumed working after the September 2007 VA examination (when he reported that he could not work since separation in 2006 due to his back) - the examiner's opinion needs to specifically address that particular past period of unemployment after separation to the extent feasible, as well as any other periods of unemployment since discharge.

5.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

